Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered July 18, 1991, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the fourth degree, and sentencing him to a prison term of one year, unanimously affirmed.
Defendant’s conviction is not against the weight of the evidence. Viewing the evidence in the light most favorable to the People, the trial court’s rejection of the "major, portion” of the testimony of one of the two police witnesses does not show that it gave unjustified weight to the testimony of the second officer or the remainder of the testimony of the first (People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Clark, 186 AD2d 452). Concur—Sullivan, J. P., Wallach, Ross and Asch, JJ.